Case 9:18-cv-80176-BB Document 319 Entered on FLSD Docket 11/27/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         Plaintiffs,
  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/

                            DR. WRIGHT’S NOTICE OF COMPLIANCE
         Dr. Craig Wright respectfully submits this notice in compliance with the Court’s order to

  provide “2 consecutive dates to take the deposition” of Dr. Craig Wright “during the weeks of

  December 2 or December 9.” D.E. 317. Within minutes of getting the order, the parties

  immediately began conferring to schedule the deposition, and Dr. Wright has offered the below

  five dates:

                •   November 30, 2019 (all day);

                •   December 1, 2019 (all day);

                •   December 2, 2019 (ending by 1 p.m.);

                •   December 14, 2019 (all day); and

                •   December 15, 2019 (all day).

         Dr. Wright understands that these dates are not ideal. However, we are making every

  effort to comply with the Court’s order. Additionally, there are no other available dates during

  the first two weeks of December. Dr. Wright has pre-planned management meetings on

  December 2 and 3, for which non-parties are traveling from outside of the country and for which

  Dr. Wright is responsible. He is re-arranging that meeting so that he can be available on
Case 9:18-cv-80176-BB Document 319 Entered on FLSD Docket 11/27/2019 Page 2 of 2



  December 2 beginning at 1 p.m. From December 4-13, Dr. Wright is traveling in Asia for pre-

  planned and pre-paid speaking engagements and meetings that cannot be moved at this point.

         Since the parties received the Court’s order, the have worked feverishly to confer and

  schedule the deposition on two consecutive dates that do not conflict with dates that do not

  conflict with the Sabbath or counsel and party’s pre-paid and pre-planned travel. We continue to

  confer and we are confident that we can schedule the deposition. Otherwise, we ask that the

  Court schedule the deposition on the dates identified above.

                                                    Respectfully submitted,

                                                    RIVERO MESTRE LLP
                                                    Attorneys for Dr. Craig Wright
                                                    2525 Ponce de Leon Boulevard, Suite 1000
                                                    Miami, Florida 33134
                                                    Telephone: (305) 445-2500
                                                    Fax: (305) 445-2505
                                                    Email: arivero@riveromestre.com
                                                    Email: amcgovern@riveromestre.com
                                                    Email: arolnick@riveromestre.com
                                                    Email: bpaschal@riveromestre.com

                                                    By: s/ Andres Rivero
                                                    ANDRES RIVERO
                                                    Florida Bar No. 613819
                                                    ALAN H. ROLNICK
                                                    Florida Bar No. 715085
                                                    AMANDA MCGOVERN
                                                    Florida Bar No. 964263
                                                    BRYAN L. PASCHAL
                                                    Florida Bar No. 091576

                                  CERTIFICATE OF SERVICE

         I certify that on November 27, 2019, I electronically filed this document with the Clerk of
  the Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.

                                                                   _ /s/Andres Rivero
                                                                      ANDRES RIVERO
